liBOWES, Judge,
concurring.
I concur with the result reached by the majority on this second remand. However, I do so for the reasons espoused in my two previous dissents to the two prior opinions. *1059There I declared my opinion that the issue of notice was central, and indeed essential, to the disposition of the case — and this finding must be made by this Court whether or not there exists a rebuttal brief. Peterson v. Jefferson Parish, 95-711 (La.App. 5 Cir. 10/29/96), 683 So.2d 878.
As I stated in my original dissent under either of the theories available to plaintiff in the present ease, those of strict liability or negligence, Peterson is required to prove actual or constructive notice of a defect or unsafe condition in order to prevail. Peterson v. Parish of Jefferson, 95-711 (La.App. 5 Cir. 2/27/96), 668 So.2d 1386. La.R.S. 9:2800; and, indeed, on its final remand to this Court, the Supreme Court agreed that the notice issue is an element of the cause of action that the plaintiff must prove.